COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


MELVIN P. WAGNER

v.   Record No. 0971-95-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
R. S. HARRITAN & COMPANY                          OCTOBER 31, 1995
AND
AMERICAN MOTORISTS INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Geoffrey R. McDonald; Laura L. Geller;
            McDonald & Snesil, on brief), for
            appellant.

            (Lynne Jones Blain; Lori Morris Whitten;
            Morris & Morris, on brief), for appellees.



     Melvin P. Wagner ("claimant") contends that the Workers'

Compensation Commission erred in finding that he failed to prove

a compensable change in condition entitling him to temporary

total disability benefits beginning April 6, 1994.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"General principles of workman's compensation law provide that

'[i]n an application for review of any award on the ground of

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that

claimant's evidence sustained his burden of proof, the

commission's findings are binding and conclusive upon us.     Tomko
v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,

835 (1970).

     The commission denied claimant's application on the ground

that his evidence failed to show that he is presently disabled as

a result of his compensable May 14, 1990 right elbow injury.      In

so ruling, the commission found as follows:
               The evidence establishes the claimant
          probably has continuing right elbow
          symptomatology related to his work accident,
          which is consistent with the permanent
          impairment, and that the claimant is at least
          partially impaired and unable to return to
          his pre-injury employment because of his
          aggregate problems. However, it is the
          carpal tunnel syndrome and perhaps the back
          and right knee problems for which he has
          sought medical care in 1994. The right elbow
          condition is addressed only peripherally.
          The evidence presented does not establish any
          change in condition with regard to the work
          injury since 1991, not to the extent that the
          residual impairment contributes to the
          present work incapacity.


     These factual findings are consistent with the medical

records and support the commission's decision.   The commission



                                  2
previously found that claimant's carpal tunnel syndrome and his

back problems were not causally related to his compensable injury

by accident.   These findings are final as to these parties.

Therefore, any disability which claimant may suffer as a result

of these conditions is not employer's responsibility.

     Dr. William Walker's testimony and records indicate that

claimant's right elbow condition remained essentially unchanged

since he was awarded permanent partial disability benefits in

1993 based on a 27% impairment rating.   Dr. Walker attributed

claimant's total disability primarily to his carpal tunnel

syndrome.
     Therefore, based upon this record, we cannot say as a matter

of law that claimant met his burden of proving that his current

disability is related to his compensable right elbow injury.

Accordingly, we affirm the commission's decision.

                                     Affirmed.




                                 3